FILED
                            NOT FOR PUBLICATION                              APR 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-50284

               Plaintiff - Appellee,              D.C. No. 3:12-cr-00487-BEN

  v.
                                                  MEMORANDUM*
MICHAEL ARAIZA-ORTEGA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted April 16, 2013**

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Michael Araiza-Ortega appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

attempted transportation of illegal aliens and aiding and abetting, in violation of 8

U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II). Pursuant to Anders v. California, 386

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Araiza-Ortega’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Araiza-Ortega the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    12-50284